Citation Nr: 1431010	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from January 1, 2007 to January 5, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
	





INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986. 

This matter is on appeal from July 2009 and January 2011 determinations by the Department of Veterans Affairs Medical Center (VAMC) in Saginaw, Michigan.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on September 12, 2011.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).


FINDINGS OF FACT

1.  The Veteran is service-connected for coronary artery disease status post myocardial infarction (ischemic heart disease) as of March 11, 2002.
 
2.  The Veteran was admitted to Bay Regional Medical Center for a myocardial infarction on January 1, 2007 and underwent a left heart catheterization and selective coronary angiogram procedure on January 1, 2007. 

3.  The evidence shows that his cardiac catheterization and the care he received prior to and after that procedure were rendered in a medical emergency.
 
4.  It was not feasible for the Veteran to obtain this treatment from the VA or from another federal facility.

 
CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from January 1, 2007 to January 5, 2007 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition to grant the claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between January 1, 2007 and January 5, 2007, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Factual Background and Analysis

The Veteran seeks payment or reimbursement for medical expenses he incurred from January 1, 2007 to January 5, 2007 at the Bay Regional Medical Center in Bay City, Michigan.  As discussed in detail below, the Board finds such payment for this treatment is warranted. 

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  38 C.F.R. § 17.54 (2013).  Here, the Veteran's treatment at the non-VA facility, the  Bay Regional Medical Center, was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter. 

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of veterans under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have been granted service connection for at least one disability at the time they sought treatment. 

The Board notes that in the July 2009 and January 2011 determinations, the Saginaw VAMC denied the Veteran's claim based on the fact that the Veteran had active coverage under a health-plan contract at the time of the treatment at issue, namely, Tricare Standard, which paid a portion of the Veteran's medical expenses.  In order to be eligible for payment or reimbursement for emergency services that are not previously authorized under 38 U.S.C.A. § 1725, the Veteran cannot have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  See 38 C.F.R. § 17.1002(g).

However, the Board notes that the Veteran has been service connected for coronary artery disease status post myocardial infarction (ischemic heart disease) as of March 11, 2002, as well as diabetes mellitus.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).   As noted above, the first criteria is met as the Veteran is service connected for coronary artery disease status post myocardial infarction (ischemic heart disease) at a current 100 disability rating as well as diabetes mellitus at a 20 percent disability rating.  The Veteran's treatment from January 1, 2007 to January 5, 2007 was for a service-connected disability and the Veteran and this condition may therefore be reimbursed.  38 U.S.C.A. § 1728; 38 C.F.R. §17.120(a) (1).

Turning to the second criterion, the treatment sought be emergent in nature, the Board finds that an emergency did in fact exist.  The Veteran had been experiencing recurrent arm pain and eventual chest pain that worsened, and he believed that he may have been having a heart attack.  The Veteran had a history of hyperlipidemia and hypertension and was informed in 1990 that he had a blocked artery of his heart.  He was admitted to the Emergency Room and diagnosed with an acute anteroseptal myocardial infarction.  On the same day that he was admitted to the emergency room, he underwent an "emergent" left heart catherization and selective coronary angiogram.

Determining whether an emergency existed is judged by the "prudent person" standard. "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy...." 38 U.S.C.A. §§ 1725(f) (1) (B), 1728(c); 38 C.F.R. § 17.120(b).  Given the Veteran's history of heart problems, a prudent layperson would have sought professional help to stem the worsening of symptoms; his belief that his life and health were endangered as of January 1, 2007, is eminently reasonable.  Further supporting the contention is the fact that doctors at the private facility felt the presentation severe enough to warrant admission and for the Veteran to undergo an "emergent" left heart catherization and selective coronary angiogram on the day of his admission.

Finally, to warrant reimbursement or payment, it must be shown that a VA facility was not feasibly available to the Veteran.  The Veteran contends that after he began experiencing worsening chest and arm pain, he contacted the Saginaw VAMC and was informed by message to call 911 or go to his nearest hospital.  As a result, he and his daughter drove to the Bay Regional Medical Center Emergency Room where he was admitted for emergency surgery.  The Veteran also contends that he was later informed that he would have "never made it to Saginaw for surgery" and that the VAMC no longer had an intensive care unit (ICU) so he would have been transferred to a private hospital upon admission.  This contact is not documented in the record.  However, the Veteran is competent to report his actions, and those taken by Bay Regional Medical Center on his behalf, and the Board has no reason to doubt his credibility.  

The Board also notes that the nearest VAMC in Saginaw, Michigan is approximately 18 miles and an estimated 30 minute drive from the Veteran's residence.  Conversely, the Bay Regional Medical Center is less than 3 miles from the Veteran's residence and the Veteran was eminently reasonable in believing that he faced an emergency. 

The Board has also considered whether the Veteran could reasonably have transferred his care to the VAMC prior to his January 5, 2007, discharge and thereby reduced the cost of private care.  Such an action is not reasonable, however.  While it appears the Veteran did stabilize and the "emergency" ended, this occurred only on the final day of his admission as procedures continued all the way until January 4, 2007 due to the Veteran's instability.  The January 5, 2007 Discharge Summary noted that the Veteran initially underwent emergent catherization and developed recurrent ventricular fibrillation which required defibrillation.  He subsequently underwent a percutaneous transluminal angioplasty with placement of a stent.  It was noted that the Veteran was "quite unstable at that time" and therefore percutaneous revascularization of the right coronary artery was not undertaken.  As the Veteran became more stable, he underwent a stent placement of the right coronary artery and a left venttriculogram was performed on January 4, 2007.  At that point the Veteran remained stable, required no additional hospital treatment and was released home. 

As the Board has found that the Veteran sought emergent treatment for a service-connected condition and that is was not feasible for him to receive this care at a VA or federal facility, the criteria for the payment or reimbursement of unauthorized medical expenses from December 28, 2009 to December 29, 2009 have been met. 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between January 1, 2007 and January 5, 2007 is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


